              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                            )
                                           )
            Plaintiff,                     )   Civil Action No.
                                           )
v.                                         )   1:18-cv-01233-CAP-CMS
                                           )
EQUIFAX INFORMATION                        )
SERVICES LLC and NATIONAL                  )
CONSUMER TELECOM &                         )
UTILITIES EXCHANGE, INC.,                  )
                                           )
            Defendants.                    )

     ORDER SEALING THE DECLARATION OF ALAN MOORE AND
        THE DEPOSITION ERRATA SHEET OF ALAN MOORE

      The Court has read and considered the Joint Motion for Leave to File the

Deposition Errata Sheet of Alan Moore and the Declaration of Alan Moore Under

Seal. For good cause shown, that Motion is hereby GRANTED. The Clerk of

Court is ordered to accept for filing, under seal, the Deposition Errata Sheet of

Alan Moore and the Declaration of Alan Moore.

            This 20th day of June, 2019.



                                     CATHERINE M. SALINAS
                                UNITED STATES MAGISTRATE JUDGE




                                       1
